DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a final office action in response to the amendment filed 11 July 2022.
Applicant’s amendments to claims 26, 34 and 41. Claims 1-25 were previously cancelled and Claims 32 and 39.
The applicant's claim for benefit as a continuation of application 11/929932, filed 30 Oct 2007 has been received and acknowledged. Examiner notes that a PTAB decision (Appeal 2019-000959) in the 11/929932 was rendered on 3 March 2020.
Claims 26-31, 33-38, and 40-45 have been examined and are pending.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
With regard to Applicant’s arguments regard the rejections under 35 USC 112(a):
With regard to  the rejections under 35 USC 112(a) of: 
Claims 26, 34 and 41: 
….
extracting, from historical usage data, a first subset of the historical usage data from a plurality of entities having a first behavior type; 
generating a first profile of the first behavior type from the first subset of the historical usage data;
 extracting, from the historical usage data, a second subset of the historical usage data from a plurality of entities having a second behavior type; 
generating a second profile of the second behavior type from the second subset of the historical usage data;

Applicant argues  Spec [30] and provides examples of potential “behavior types” including “in good financial standing” and “ subset of historical usage data” which may include “being defaulted or fraudulent” (Applicant’s response 8-11)
Examiner disagrees. First, examples are not definitions. Second “good financial standing” is not a behavior. Applicant’s own arguments state that these examples are not limiting. Though Spec [30] states: “…. the desirable usage profile may indicate that reliable business entities frequently exhibit a particular type of consumer behavior…”, there is no mention of multiple usage profiles (first and second), subsets of usage data, or a definition of behavior types in the disclosure as whole. Additionally, there is no mention of an ‘extracting’ step anywhere the disclosure which implies the ‘selection’/ ‘extraction’/ ‘culling’ of data (specific or random) for analysis purposes. As such the rejection remains. 
With regard to  the rejections under 35 USC 112(a) of: 
Claims 28, 36 and 43:
wherein the plurality of usage data comprises an amount of storage by the software application for the entity.  

Claims 29, 37 and 44:
wherein the plurality of usage data comprises a fluctuation of storage by the software application for the entity.  

Claims 30, 38 and 45:
wherein the plurality of usage data comprises a frequency of storage by the software application for the entity.  

Applicant references Spec [44, 42, and 43] and [50] as providing support for these claims. Spec [42-44] and [50] recite:
[0042] Another example involves using the consumer business software to track the business entity's customers (for example, CRM software), the usage data may describe how many customers the business entity has. A large number of customers stored in the consumer business software may indicate a stable business and high financial reliability. Conversely, few customers, or a fluctuating number of customers, may indicate financial instability.

[0043] As another example, if the consumer business software includes
information about the business entity's products (for example, supply chain
management software), the usage data may describe how many products the
business entity offers for sale. A large number of products may indicate an
established business and high financial reliability. Conversely, few products, or a  fluctuating number of products, may indicate financial instability.

[0044]As another example, if the consumer business software includes
information about the business entity's sales and/or purchases (for example, point of-sale transaction software), the usage data may describe the volume and/or frequency rate of payment transactions. High sales volume and/or frequent sales may indicate a flourishing business with consistent income, thereby providing some assurance that the business entity is financially reliable.

[0050] In one or more embodiments of the invention, one or more of the consumer behaviors discussed above may be combined to provide a more detailed understanding of the business entity's financial risk. For example, a business entity that has many customers, strong cash flow, regularly pays its taxes, and accesses the consumer business software frequently may be considered an extremely low financial risk. Conversely, a business entity that has fluctuating levels of business transactions, multiple tax extensions, and accesses the consumer business software irregularly may be considered an extremely high financial risk, and may even be suspected of fraud. In view of the discussion above, those skilled in the art will appreciate that consumer behaviors may be combined in many different ways to assess the financial risk associated with a particular business entity. Further, different consumer behaviors may be used to evaluate different types of business entities.

The term ‘storage’ is not recited or defined in these paragraphs let alone an “amount of storage”,  “fluctuation of storage”, or a “frequency of storage”. There is also no disclosure correlating the business concepts discussed to storage requirements of the software application. As such, the rejection is maintained. 
With regard to  the rejections under 35 USC 112(a) of: 
Claim 31:
wherein the plurality of usage data comprises a fluctuation in a number of records stored by the software application.  

Applicant again references Spec [43] and [50] as providing support for these claims. 
Examiner disagrees. Similar to the statement above,  term ‘records’ is not recited  or defined in these paragraphs let alone a “fluctuation of records.” There is also no disclosure correlating the business concepts discussed to records of the software application. As such, the rejection is maintained. 

With regard to  the rejections under 35 USC 112(a) of: 
Claims 33 and 40:
wherein the plurality of usage data comprises at least one selected from a group consisting of a lifetime usage duration, a usage frequency, a number of records stored by the software application, and a historical consistency of information stored by the software application.  

Applicant references Spec.[39]- [50] specifically “…the lifetime usage duration is supported in paragraph [0040]. Usage frequency is supported in paragraph [0041]. The number of records stored is supported in paragraph [0042] and [0043]. The historical consistency is supported in paragraphs [0044] and [0045]…” as providing support for these claims. 
In addition to the paragraphs quoted above, Spec [0041], [0045]:


[0040]For example, the usage data may describe how long the business entity ( or designated agent thereof) has been using the consumer business software. Longterm usage may indicate that the business entity is both legitimate and reliable; fraudulent business entities are not likely to use the consumer business software for an extended period of time prior to engaging in fraud.

[0041]Another example involves usage data describing how often the business
entity ( or designated agent thereof) accesses the consumer business software.
Specifically, frequent access may indicate an active concern with the business
entity's operations, which may provide some assurance that the business entity is financially responsible. For example, if the consumer business software is
financial management software, frequent access may indicate an active
involvement in the business entity's finances, which may be a good indicator of fiscal responsibility. Conversely, infrequent access, or decreasing access overtime, may indicate increasing financial risk.

[0045] As another example, if the consumer business software includes
information about the business entity's finances (for example, financial
management software), the usage data may indicate the business entity's cash flow status, i.e., the business entity's profitability ( or lack thereof) over time.
Consistently strong cash flow may indicate low financial risk, while infrequent or negative cash flow may indicate higher financial risk.

Examiner disagrees. Similar to the statement above, the claimed terms are not recited or defined in these paragraphs. As such, the rejection is maintained. 
With regard to the rejection under 35 USC 112(a), regarding the lack of support for “… generating, by the software application, a risk assessment associated with the entity based on the particular type of behavior in the comparison …”, Applicant references the Figures and Spec.[0020-0026], [0029-0039] and [0051]. 
Examiner disagrees. Fig. 2, Step 204 is “Generate a financial risk assessment” The paragraphs cited by Applicant similar discuss what  data could be involved in the financial risk assessment but do not as rejected provide “…any generic, conventional or specific examples/formula/algorithms described…” in order to … “ generating, by the software application, a risk assessment associated with the entity based on the particular type of behavior in the comparison …” . As such the rejection is maintained. 

With regard to the rejections under 35 USC 101, Applicant argues (1) The instant recited claims do not recite an abstract idea as asserted by Examiner. (Applicant’s response, 18) (2) The claims recite “…usage of the software application by the entity to store a plurality  of usage data…” and “…is manifestly directed to a software application, not a method of directing human activity…” (Applicant’s response, 19) (3) Additionally, Applicant asserts “…Examiner’s assertion is entirely devoid of analysis… makes no argument as to why certain claim features were ignored (i.e.” by a software application”)… the lack of analysis violated the mandated analysis procedure under Alice…”. (Applicant’s response, 19). (4) Further, Applicant argues “ the claimed steps of manipulating stored data…are also clearly directed to a software application that improves data manipulation… “(Applicant’s response, 19-20) (5) Applicant’s also argues the “…use of software from a computer as intercepted by the web server in order to assess the risk…It is not possible for a human being to do so….the analysis of the usages of software data by a web server falls squarely in the realm of computers…” (Applicant’s response, 20) (6) The claims are similar to the patent eligible claims of SRI. (Applicant’s response, 21). 
Examiner disagrees as noted in the rejection previously and below. The required Alice analysis is clearly outlined as Steps 1, 2a and 2b (previously and below). (Applicant’s arguments 1 and 3) The instant invention is directed to assessing financial risk associated with a business entity based on “different types of consumer behaviors.” (Spec. 38-40).  in the independent claims as part of the abstract idea, the step identified as part of the abstract idea (monitoring…usage data…, extracting…a first data…, generating a first profile…, extracting... a second subset, generating a second profile…, comparing… the plurality of usage data.., generating.. a risk assessment…, determining… an approval status…, notifying the entity…) and  (i.e. receiving …, recording (i.e. receiving/processing/storing data)…)  use generic computing elements for the purposes of  data processing – which Applicant refers to as “manipulating stored data” and “data manipulation.” Data processing is in itself the very essence of an abstract idea. In the instant, case the data being processed is business related and for business purposes (i.e. risk assessment). This is not an technological improvement (in contrast to SRI) but at most an improvement to an abstract idea. Further, Examiner notes that the rejection clearly addresses the ‘use’ of generic computing elements such as “software application” as disclosed and claimed in the analysis step 2B specifically in this instance for data monitoring and processing. (Applicant’s arguments 2, 3, 4, 5 and 6) (See also MPEP 2106.05(e) …In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85…). As such the rejection is maintained and the Applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31, 33-38, and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is requested to provide reference from the original disclosure to support the recitations of:
Claims 26, 34 and 41: 
…….
extracting, from historical usage data, a first subset of the historical usage data from a plurality of entities having a first behavior type; 
generating a first profile of the first behavior type from the first subset of the historical usage data;
 extracting, from the historical usage data, a second subset of the historical usage data from a plurality of entities having a second behavior type; 
generating a second profile of the second behavior type from the second subset of the historical usage data;

Claims 28, 36 and 43:
wherein the plurality of usage data comprises an amount of storage by the software application for the entity.  

Claims 29, 37 and 44:
wherein the plurality of usage data comprises a fluctuation of storage by the software application for the entity.  

Claims 30, 38 and 45:
wherein the plurality of usage data comprises a frequency of storage by the software application for the entity.  

Claims 31:

wherein the plurality of usage data comprises a fluctuation in a number of records stored by the software application.  

Claims 33 and 40:
wherein the plurality of usage data comprises at least one selected from a group consisting of a lifetime usage duration, a usage frequency, a number of records stored by the software application, and a historical consistency of information stored by the software application.  

Further, Claims 27-31, 33, 35-38, 40,  and 42-45 are rejected by virtue of their dependency on a rejected independent claim. 

Additionally, independent Claims 26-31, 33-38, and 40-45 are directed to a computer based method,  system ( comprising a software application) and  non-transitory computer readable medium  respectively, that performs “… generating, by the software application, a risk assessment associated with the entity based on the particular type of behavior in the comparison …” However the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that generates a risk assessment associated with the entity based on the particular type of behavior in the comparison …” … based on  Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a “black box” that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). Claims depending from Claims 26, 34, and 41 are rejected because of their dependency on rejected claims and for the same rational as noted above. (See also MPEP 2161.011)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31, 33-38, and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of assessing financial risk associated with a business entity.  In the instant case, Claims 26-31, and 33 are directed to a process. Claims 34-38, and 40 are directed to a system. Claims 41-45 are directed to a non-transitory computer readable medium.
(2a) Prong 1: Assessment of financial risk based on usage data is categorized in/akin to the abstract idea subject matter grouping of: organizing human activity (fundamental economic practices/commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)]. (See also collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning) and  mitigating settlement risk (Alice)), and MPEP 2106.04 (a)(2)) As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
26. A method comprising: 
monitoring, …, usage of the software application by an entity to store a plurality of usage data, 
wherein the plurality of usage data describes a behavior associated with the software application, and 
wherein monitoring usage data …:
 receiving a plurality of network requests from users of a website …, and 
recording, in the plurality of usage data, a destination uniform resource locator (URL) in the plurality of network requests; 
extracting, from historical usage data, a first subset of the historical usage data from a plurality of entities having a first behavior type; 
generating a first profile of the first behavior type from the first subset of the historical usage data;
 extracting, from the historical usage data, a second subset of the historical usage data from a plurality of entities having a second behavior type; 
generating a second profile of the second behavior type from the second subset of the historical usage data;
 comparing, … the plurality of usage data with the first profile and the second profile to generate a comparison identifying a particular type of the behavior;
generating, …., a risk assessment associated with the entity based on the particular type of behavior in the comparison; 
determining, …, an approval status based on the risk assessment, the approval status indicating whether the entity is approved to receive a service; and 3Application No. 16/865,114Docket No.: 37202/180002; 0702017USCON 
notifying the entity of the approval status.  

34. A … comprising: 
….:
 monitor usage of the software application by an entity to store a plurality of usage data, 
wherein the plurality of usage data describes a behavior associated with the software application, and 
wherein monitoring usage data comprises …. 
receiving a plurality of network requests from users of a website via a network, and 4Application No. 16/865,114I )ocket No.: 37202/180002; 0702017USCON
 recording, in the plurality of usage data, a destination uniform resource locator (URL) in the plurality of network requests; and 
 a risk assessment service configured to: 
extract, from historical usage data, a first subset of the historical usage data from a plurality of entities having a first behavior type, 
generate a first profile of the first behavior type from the first subset of the historical usage data, 
extract, from the historical usage data, a second subset of the historical usage data from a plurality of entities having a second behavior type, 
generate a second profile of the second behavior type from the second subset of the historical usage data, 
compare, …. the plurality of usage data with the first profile and the second profile to generate a comparison identifying a particular type of the behavior, 
generate, … a risk assessment associated with the entity based on the particular type of behavior in the comparison, and 
determine. … an approval status based on the risk assessment, the approval status indicating whether the entity is approved to receive a service.  

41. A…. comprising: 
monitoring, …, usage of the software application by an entity to store a plurality of usage data, 
wherein the plurality of usage data describes a behavior associated with the software application, and 
wherein monitoring usage data comprises a web server: 
receiving a plurality of network requests from users of a website via a network, and 
recording, in the plurality of usage data, a destination uniform resource locator (URL) in the plurality of network requests; 
extracting, from historical usage data, a first subset of the historical usage data from a plurality of entities having a first behavior type; 
generating a first profile of the first behavior type from the first subset of the historical usage data;
 extracting, from the historical usage data, a second subset of the historical usage data from a plurality of entities having a second behavior type; 
generating a second profile of the second behavior type from the second subset of the historical usage data; 
comparing, …., the plurality of usage data with the first profile and the second profile to generate a comparison identifying a particular type of the behavior; 6Application No. 16/865,114Docket No.: 37202/180002; 0702017USCON
generating, …., a risk assessment associated with the entity based on the particular type of behavior in the comparison; 
determining, …, an approval status based on the risk assessment, the approval status indicating whether the entity is approved to receive a service; and
 notifying the entity of the approval status.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of monitoring…usage data…, extracting…a first data…, generating a first profile…, extracting... a second subset, generating a second profile…, comparing… the plurality of usage data.., generating.. a risk assessment…, determining… an approval status…, notifying the entity… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving …, recording (i.e. receiving/processing/storing data)…)    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea ((See MPEP 2106.05  (d), (f) and (g) receiving)

(2b) In the instant case, Claims 26-31, and 33 are directed to a process. Claims 34-38, and 40 are directed to a system. Claims 41-45 are directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (software application, web server, network) merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. ((See MPEP 2106.05  (d), (f) and (g)) (“virtually any type of computer regardless of platform being used” (Specification, [0052]))
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
 It is noted that claims 27-31 and 33, 35-38 and 40,  and 42-45 introduce the additional elements of (verifying…status  and “wherein” clauses further defining the “plurality of data usage” (i.e. defining the data collected which is a further defining of the abstract idea)). These elements are not a practical application of the judicial exception because the limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea( MPEP 2106.05 (f) ) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  elements of software application, web server, network,  using a neural network amount to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. ((See MPEP 2106.05  (d), (f) and (g)) (“virtually any type of computer regardless of platform being used” (Specification, [0052]))
Therefore, claims 26-31, 33-38, and 40-45 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    	
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691